DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0328127) (hereafter Chen), in view of Liaw (US 2016/0020210) (hereafter Liaw).
Regarding claim 1, Chen discloses a method for manufacturing a semiconductor device, the method comprising: 
providing a substrate structure (404 and 416 in Fig. 4, paragraphs 0022-0023; and see 602 in Fig. 6 and paragraph 0026) comprising a semiconductor substrate 404 (Fig. 4, paragraph 0022) and a trench insulator portion 416 (Fig. 4, paragraph 0023; and see 606 in Fig. 6 and paragraph 0028) in the semiconductor substrate 404 (Fig. 4); 
forming a dummy gate 424 (Fig. 4, paragraph 0023; and see 610 in Fig. 6, paragraph 0030) on the semiconductor substrate 404 (Fig. 4); 
form a first doped region 412 (Fig. 4, paragraph 0022; and see 614 in Fig. 6, paragraph 0032) between the trench insulator portion 416 (Fig. 4) and the dummy gate 424 (Fig. 4); and 
forming a first connecting member 432 (Fig. 4, paragraph 0023; and see 618 in Fig. 6, paragraph 0034) connecting the dummy gate 424 (Fig. 4) with the first doped region 412 (Fig. 4).  
Chen does not disclose performing a first ion implantation into the semiconductor substrate to form a first doped region.
Liaw discloses performing (see Fig. 1B, paragraph 0026) a first ion implantation into the semiconductor substrate 202 (Fig. 1B, paragraph 0026) to form a first doped region 208 (Fig. 1B, paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to include performing a first ion implantation into the semiconductor substrate to form a first doped region, as taught by Liaw, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing implantation from the methods listed in Liaw (e.g. in-situ doped or implantation); if this leads to the anticipated success, in the instant case providing a method of forming a doped region, it is likely the product not of innovation but of ordinary skill. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 2, Chen further discloses the method of claim 1, further comprising, prior to forming the dummy gate 424 (Fig. 4, paragraph 0023; and see 610 in Fig. 6, paragraph 0030): performing (see 602 in Fig. 6 and paragraph 0026, wherein “silicon that has been doped with boron, phosphorus, arsenic, or antimony”) a well doping process into the substrate structure 404 (Fig. 4) to form a well region 404 (Fig. 4) in the semiconductor substrate 404 (Fig. 4), wherein the trench insulator portion 416 (Fig. 4) and the first doped region 412 (Fig. 4) each are disposed in the well region 404 (Fig. 4).  
Regarding claim 10, Chen further discloses the method of claim 1, further comprising: forming a dummy gate insulator layer (element number is not shown in Fig. 4 but see “gate dielectric” in paragraph 0030) disposed between (see paragraph 0030, wherein “dummy gate formed above a boundary between the active area and the isolation layer” and “The gate material may comprise a layer…above a layer of gate dielectric”) the semiconductor substrate 404 (Fig. 4) and the dummy gate 424 (Fig. 4).

Allowable Subject Matter
1. 	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 3 would be allowable because a closest prior art, Chen et al. (US 2013/0328127), discloses forming the first doped region 412 (Fig. 4, paragraph 0022; and see 614 in Fig. 6, paragraph 0032) and forming the first connecting member 432 (Fig. 4, paragraph 0023; and see 618 in Fig. 6, paragraph 0034) but fails to disclose after forming the first doped region and prior to forming the first connecting member: performing a second ion implantation into the substrate structure to form a second doped region in the well region at a side of the trench insulator portion opposite the first doped region. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method for manufacturing a semiconductor device, the method comprising: after forming the first doped region and prior to forming the first connecting member: performing a second ion implantation into the substrate structure to form a second doped region in the well region at a side of the trench insulator portion opposite the first doped region in combination with other elements of the base claims 2 and 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 4-9 depend on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813